 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 493 
In the House of Representatives, U. S.,

June 15, 2009
 
RESOLUTION 
Recognizing the significant contributions of Hillel: The Foundation for Jewish Campus Life to college campus communities in the United States and around the world. 
 
 
Whereas Hillel: The Foundation for Jewish Campus Life was founded at the University of Illinois, Urbana-Champaign in 1923 and has become the world’s largest Jewish campus organization, serving Jewish college students on over 500 campuses across the globe; 
Whereas Hillel has been an important partner to universities by providing resources, programs, and other forms of support to the entire campus community; 
Whereas Hillel has been at the forefront of breaking down discriminatory barriers to students of all backgrounds on college campuses for 85 years; 
Whereas Hillel has contributed to the Nation’s preeminence in science, industry, and the humanities by helping generations of students attain the dream of higher education; 
Whereas Hillel has contributed to United States history by providing armed service personnel with counseling prior to World War II, welcoming GIs back to campus following the war, and sponsoring European refugees on campuses during and after the war, including the late Chairman of the House Foreign Affairs Committee Tom Lantos; 
Whereas Hillel has educated students about American values and has helped them to provide leadership for social justice causes, including the civil rights movement, the campaign to free Soviet Jewry, the effort to stop the genocide in Darfur, and the promotion of AIDS Awareness and interfaith understanding; 
Whereas Hillel has been at the forefront of educating campuses about Israel, an ally of the United States; 
Whereas Hillel has helped to provide students with the tools to combat anti-Semitism on campus; and 
Whereas Hillel continues to contribute enormously to civil society by providing service-learning opportunities for thousands of students in the United States and abroad: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports Hillel’s mission of service to Jewish college students and partnership with the campus community; and 
(2)congratulates the students, lay leaders, and professionals of the Hillel movement on reaching its milestone 85th birthday. 
 
Lorraine C. Miller,Clerk.
